DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 12, 21, and 22 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US PGPub 2013/0270618; hereinafter “Fan”) in view of Zhu et al. (US PGPub 2018/0247100; hereinafter “Zhu”).
Re claim 1: Fan teaches (e.g. figs. 2i, 4, and 5) a sensing device comprising: a light-transmissible substrate (210; since light L passes and reflects L’, 210 is transparent); a light-transmissible electrode unit (E1 which is made from transparent conductive layer 220; e.g. paragraph 42), connected to said light-transmissible substrate (210), and comprises a plurality of electrically independent electrode lines (CL and SL); a light sensing unit (photosensor S; e.g. paragraph 46), connected to said light-transmissible substrate (210) and said light- transmissible electrode unit (E1), said S) comprising: a plurality of light sensors (plural photosensing layer PS are formed for light sensing unit S; e.g. paragraph 43) for sensing a light (L’) transmitted from said light-transmissible substrate (210), wherein said light sensors (PS) are confined within said light-transmissible electrode unit (E1) and are electrically connectable to an outer component through said light-transmissible electrode unit (E1); wherein said light-transmissible electrode unit (E1) is disposed between said light-transmissible substrate (210) and said light sensing unit (S); and wherein said light-transmissible substrate (210) comprises: a main body (main body of 210) that has an upper surface (upper surface of 210 labeled S2 in fig. 2H), a lower surface (lower surface of 210 labeled S1 in fig. 2H) that is opposite to said upper surface (S2) and is connected to said light-transmissible electrode unit (E1 is disposed on S1), and a surrounding surface (side surface labeled E in fig. 2i) that interconnects said upper (S2) and lower (S1) surfaces.
Fan is silent as to explicitly teaching a light-shielding layer, connected to said upper surface of said main body of said substrate, formed with a plurality of through holes for diffracting light passing through said through holes.
He teaches (e.g. fig. 31, 32) a light-shielding layer (pinhole array 920a; e.g. paragraphs 198, 200), connected to said upper surface (upper surface of 919a) of said main body of said substrate (919a), formed with a plurality of through holes for diffracting light passing through said through holes (each pinhole is responsible for a small field of view covering a subdetection zone; e.g. paragraph 198).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the pinhole array above the fingerprint 
Re claim 12: Fan teaches the sensing device wherein said light sensing unit (S) further comprises: a plurality of control switches (read-out transistor T; e.g. paragraph 49) that are respectively electrically connected to said light sensors (PS), wherein each of said control switches (T) is operable to control the respective one of said light sensors (PS) and wherein each of said control switches (T) is one of a thin film transistor and an integrated circuit, the thin film transistor being selected from an oxide semiconductor thin film transistor, an organic thin film transistor, a polycrystalline silicon thin film transistor, and an amorphous silicon thin film transistor (as can be clearly seen from fig. 4, transistor T is a thin film transistor having channel film CH, gate electrode GE, and respective source and drain electrodes forming the IC for reading out the information sensed by PS).
Re claim 23: Fan in view of He teaches the sensing device wherein said through holes (pinholes in the pinhole array 920a of He) are arranged in one of a concentric manner or a grid-like manner (pinholes are arranged in a grid as shown by 920 in fig. 31 of He).

Claims 3, 4, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of He et al. (US PGPub 2019/0012512; hereinafter “He”), as applied to 1 above, and further in view of Zhu et al. (US PGPub 2018/0247100; hereinafter “Zhu”).
Re claim 3: Fan teaches substantially the entire structure as recited in claim 2 except explicitly teaching the sensing device wherein said substrate further comprises a first low refractivity layer formed between said lower surface of said main body and said light-transmissible electrode unit, wherein said first low refractivity layer has a refractive index lower than that of said main body, and wherein said first low refractivity layer has a bottom surface opposite to said main body.
Zhu teaches (e.g. figs. 4 and 6) substrate (4053) further comprises a first low refractivity layer (through hole 40521 in light shielding layer 4052 is filled with silicon oxide; e.g. paragraph 47 and 59) formed between said lower surface of said main body (4053) and said light-transmissible electrode unit (4011 of Zhu which is equivalent to E1 of Fan), wherein said first low refractivity layer (40521) has a refractive index lower (40521 made of silicon oxide n=1.45 has a lower index of refraction than that of glass n=1.52) than that of said main body (4053), wherein said first low refractivity layer (40521) has a bottom surface opposite to said main body (4053).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the lower refractive index layer along with the light shielding structure as taught by Zhu in the device of Fan in order to have the predictable result of preventing pixel interference and improving detection of a finger and finger print (see paragraph 58 of Zhu).
Re claim 4: Fan teaches the sensing device further comprising a light source unit (SLU) mounted to said surrounding surface (E) of said main body (210) comprising at least one light source to emit the light into said main body (210).
Re claim 22: Fan teaches a display apparatus comprising a display unit (touch panel of Fan is integrated into a display, such as a LCD; e.g. paragraph 5; hereinafter “DU”) and the sensing device (touch panel 500; e.g. paragraph 58) wherein said display unit (DU) comprises: a plurality of scan lines and a plurality of data lines (scan and data lines are known and necessary for a display to work) that cooperate with said scan lines to define a plurality of pixel areas (scan and data lines cross each other defining pixel areas), and a display side, wherein said sensing device (500) is mounted to said display side such that said light sensing unit (S) faces said display side (S would face the display since the touch panel 500 would need to be disposed above the display for the touch panel to be able to sense a finger).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822